NO. 07-10-00250-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                SEPTEMBER 28, 2010


                      RAYNE DOUGLAS WEBER, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 21,115-C; HONORABLE ANA ESTEVEZ, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION

      Pending before the court is the motion of appellant Rayne Douglas Weber to

dismiss his appeal. Appellant and his attorney have both signed the motion. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered to date, we grant the

motion. Accordingly, the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.



                                                    James T. Campbell
                                                         Justice

Do not publish.